        Case 1:20-cr-00602-DLC Document 10 Filed 11/19/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
UNITED STATES OF AMERICA,              :                  20cr602(DLC)
                                       :
               -v-                     :                      ORDER
                                       :
BRANDON BELL,                          :
                                       :
                          Defendant.   :
                                       :
-------------------------------------- X
DENISE COTE, District Judge:

     This Order is entered, pursuant to Federal Rule of Criminal

Procedure 5(f), to confirm the Government’s disclosure

obligations under Brady v. Maryland, 373 U.S. 83 (1963), and its

progeny, and to summarize the possible consequences of violating

those obligations.

     The Government must disclose to the defense all information

“favorable to an accused” that is “material either to guilt or

to punishment” and that is known to the Government.           Id. at 87.

This obligation applies regardless of whether the information

would itself constitute admissible evidence.          The Government

shall make good-faith efforts to disclose such information to

the defense as soon as reasonably possible after its existence

becomes known to the Government, so as to enable the defense to

make effective use of the information in the preparation of its

case.
      Case 1:20-cr-00602-DLC Document 10 Filed 11/19/20 Page 2 of 3




     The Government must also disclose information that can be

used to impeach the trial testimony of a Government

witness.   Such information must be disclosed sufficiently in

advance of trial in order for the defendant to make effective

use of it at trial or at such other time as the Court may order.

     The foregoing obligations are continuing ones and apply to

materials that become known to the Government in the future.

Additionally, if information is otherwise subject to disclosure,

it must be disclosed regardless of whether the Government

credits it.

     In the event the Government believes that a disclosure

under this Order would compromise witness safety, victim rights,

national security, a sensitive law-enforcement technique, or any

other substantial government interest, it may apply to the Court

for a modification of its obligations, which may include in

camera review and/or withholding or subjecting to a protective

order all or part of the information otherwise subject to

disclosure.

     For purposes of this Order, the Government includes

federal, state, and local law-enforcement officers and other

officials who have participated in the investigation and

prosecution of the offense or offenses with which the defendant

is charged.   The Government has an obligation to seek from these

sources all information subject to disclosure under this Order.

                                   2
         Case 1:20-cr-00602-DLC Document 10 Filed 11/19/20 Page 3 of 3




       If the Government fails to comply with this Order, the

Court, in addition to ordering production of the information,

may:

  (1)        specify the terms and conditions of such production;

  (2)        grant a continuance;

  (3)        impose evidentiary sanctions;

  (4)     impose sanctions on any responsible lawyer for the
     Government;

  (5)     dismiss charges before trial or vacate a conviction
     after trial or a guilty plea; or

  (6)     enter any other order that is just under the
     circumstances.


Dated:       New York, New York
             November 19, 2020




                                      3
